Citation Nr: 1728185	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-30 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include borderline personality disorder with substance abuse and major depression.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran had military service from May 1975 to February 1976 and from August 1976 to May 1977.

This matter initially came before the Board of Veterans' Appeals (Board) following a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the claim was later transferred to the RO in Nashville, Tennessee.  The Board denied the Veteran's claim in a June 2015 decision.  However, the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), and in a November 2016 Memorandum Decision, the Court vacated the Board's June 2015 decision and remanded the matter for further development and readjudication consistent with its decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include borderline personality disorder with substance abuse and major depression.  In July 2012, the Veteran testified at a Travel Board hearing before the Veterans Law Judge (VLJ) who signed the Board's June 2015 denial of his claim.  However, that VLJ is no longer employed at the Board.  Subsequent to the Court's remand, in correspondence dated in February 2017, the Veteran's private attorney indicated that he wanted a new Board hearing at his local RO.  

As such, the Board finds that a remand is required in order to provide the Veteran with a Board videoconference hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2017).  Scheduling of such a Board hearing is done by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


